Citation Nr: 1703399	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for depression.

3.  Entitlement to a rating higher than 30 percent for psoriasis.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran filed a notice of disagreement in November 2012.  The RO issued a statement of the case in January 2014 and the Veteran perfected his appeal with a January 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of to service connection for depression, increased rating for psoriasis, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for psoriatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO denied service connection for depression.

2.  The evidence first received after the February 2002 rating decision, and not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of service connection for depression.


CONCLUSION OF LAW

1.  The February 2002 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received with respect to the claim of service connection for depression; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1999 rating decision, the Veteran was originally denied service connection for a chronic psychiatric disorder to include depression as secondary to service connected psoriasis for not be well-grounded.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), this case was readjudicated in a February 2002 rating decision.  In that rating decision, the RO denied service connection for depression for lack of evidence that this condition was related to his military service, noting that his service treatment records did not show treatment for depression during service.  The Veteran filed a notice of disagreement in May 2002 with that rating decision's denial of service connection for psoriatic arthritis and denial of an increased rating for psoriasis, but not with the denial of service connection for depression.  The Veteran did not his appeal this issue and no new and material evidence was received within one year of the issuance of the February 2002 rating decision.  Thus, the February 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran filed the current claim to reopen in February 2012.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The evidence received since the February 2002 rating decision consists of VA treatment records, the Veteran's lay statements and testimony, and a November 2016 private medical examination.  His VA treatment records show complaints of and treatment for anxiety and depression.  In his lay statements and testimony, the Veteran has argued that his current psychiatric symptoms are due to the pain and the emotional impact of his psoriasis symptoms.  He testified that he self-medicated with alcohol.  The private psychiatric examiner diagnosed the Veteran with alcohol dependence, currently in questionable recent remission; and substance-induced psychotic disorder, currently in remission.  He did not meet the criteria for an independent mood disorder and this examiner noted that the Veteran's mood and psychotic symptoms had notably retreated upon his sobriety.  She noted that the record suggested that the Veteran's alcohol abuse became problematic during his military service.

The Board notes that service connection is not available for a disability that is the result of a veteran's willful misconduct or the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, service connection may be granted for alcohol abuse that is a secondary to or is caused by a primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  Here, the Veteran argues that he began drinking to self-medicate his emotional symptoms of psoriasis.  This then led to alcohol abuse, which in turn has led to an acquired psychiatric condition.  The new evidence provides a link between his alcohol abuse and his psychiatric symptoms, but does not address whether there is also a link between the Veteran's service connected psoriasis and his alcohol abuse.  This is sufficient to reopen the claim.

Accordingly, the Board concludes that the criteria for reopening a claim of service connection for depression have been met.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for depression is reopened, to that extent only, the appeal is granted.


REMAND

As noted above, the Veteran's claim of service connection for depression is reopened.  The evidence of record establishes a link between the Veteran's alcohol abuse and his psychiatric symptoms, but does not address whether there is also a link between his service connected psoriasis and his alcohol abuse.  Thus, an examination is necessary to determine whether such a link exists.

With regard to his psoriasis claim, the Veteran was scheduled for a VA skin examination on April 22, 2015, but he failed to report for this examination.  At his hearing, the Veteran testified that he was unable to attend this examination because he did not receive notice of the examination until three hours prior and that was insufficient time to arrange for transportation.  The Veteran and his representative assured the undersigned that the Veteran would attend a rescheduled examination.  The Board finds that untimely notice is good cause for failure to appear for this examination and a new examination should be scheduled.

Additionally, the Board notes that an examination as to the current severity of the Veteran's psoriasis should include a discussion as to whether this condition has arthritic manifestations.  Thus, this examination may provide new and material evidence sufficient to reopen and grant the Veteran's claim for psoriatic arthritis.  As such, this issue is also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any acquired psychiatric condition, to include depression.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression had onset during active service or was caused by active service.

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol abuse disorder was caused by his service connected psoriasis.

c.  If the examiner determines that the Veteran's alcohol abuse disorder was not caused by his service-connected psoriasis, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol abuse disorder has been chronically worsened by his service connected psoriasis.  

c.  If the examiner determines that the Veteran's alcohol abuse disorder was caused or chronically worsened by his service-connected psoriasis, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression was caused or chronically worsened by his alcohol abuse.

The examiner must support any and all opinions with a rationale.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his psoriasis.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  

a.  The examiner must describe in detail all symptoms reasonably attributable to the Veteran's psoriasis and their current severity.  The examiner must describe the areas of the body affected by psoriasis, to include the percentage of the entire body affected by the service-connected condition and the percentage of exposed areas affected.

b.  This examination should also include provision of any study or test, such as x-rays, necessary to determine if he has psoriatic arthritis.

c.  The examiner should comment on the functional limitations resulting from the Veteran's psoriasis and, if present, psoriatic arthritis. 

3.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matte matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


